Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rail assembly in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 12-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky 4,969,509 in view of Burd 9,359,078 and further in view of Heimann 3,308,738 
Marenski teaches: 

a plurality of interior surfaces defining a housing (where element 29 is located, fig. 1) capable of removably securing a galley cart, the plurality of interior surfaces comprising:
at least one first interior surface via which chilled air may be introduced into the cart bay (unnumbered wall where element 25 is located, fig. 1) and directed over one or more exterior surfaces of the galley cart (fig. 1), the first interior surface including at least one of a rear surface and an upper surface (fig. 1):
and
at least one side interior surface parallel to a direction of travel of the galley cart into the cart bay and adjacent to the first interior surface (surface not shown on the fig. 1, but parallel to the paper and element 29, fig. 1) , the side interior surface including at least one of a left side surface and a right side surface (note that not shown side surface has to sides, not shown, one in front od the element 29 and one behind element 29, fig. 1):
Merensky teaches the invention as discussed above, but is silent regrading at least one rubstrip assembly attached to the at least one side interior surface, at least one rubstrip assembly attached to the at least one side interior surface, 

Burd teaches: 

However, a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case three options. One where the front end cap is slanted along the direction of the movement of the galley cart, second where the front end cap is slanted against the direction of the movement of the galley cart, and third when end cap is not slanted)" 
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).

Regarding claim 7.    (ORIGINAL) The aircraft galley cart bay of claim 1, wherein the first interior surface is an upper surface and the rubstrip assembly is a first rubstrip assembly, further comprising:

Regarding claim 8.    (CURRENTLY AMENDED) The aircraft galley cart bay of claim 1, wherein at least one of the [[first]] forward end cap and the [[second]] rear end cap comprises at least one of a chamfered structure and a beveled structure capable of guiding the galley cart into the cart bay (fig. 4, note beveled surface).
Regarding claim 9.    (ORIGINAL) The aircraft galley cart bay of claim 1, wherein the at least one rubstrip assembly is configured to absorb at least one of an impact force and a noise associated with the galley cart (fig. 4).
Regarding claim 15.    (CURRENTLY AMENDED) The aircraft galley cart bay of claim 1, wherein the housing is a first housing (50 on teleft, fig. 4) and the at least one rubstrip assembly is a first rubstrip assembly corresponding to a first galley cart (fig. 4), further comprising:
a second housing (50 on the right, fig. 4) capable of removably securing a second galley cart, the second housing adjacent to the first housing;
at least one second rubstrip assembly corresponding to the second galley cart (fig. 4); and
at least one upper divider (upper portion of the element 85 and unnumbered element at the top surface fig. 4) extending at least partially into the cart bay from the upper surface and capable of directing the first galley cart into the first housing and the second galley cart into the second housing (fig. 4).


It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Marensky invention modified with the Burd rub strip in order to keep cart in place and prevent damage when cart is moving into the bay in the event of the turbulence for example. 
Marensky in view of Burd is silent regarding strip having a carrier layer, plurality of openings etc. 
Heiman teaches:
Regarding claims 1 and 17, at least one carrier layer 30 including elements 38, 40 in between 30 and 20 (fig. 3) disposed between the outer rubstrip 20 and the side interior surface (where element 18 is pointed, and in combination with the Burd strip 90), the carrier layer defined by at least one pattern configured to create at least one plurality of apertures (36, fig. 3) between solid portions (38, 40, fig. 3) of the carrier layer, the plurality of apertures configured to allow airflow along the side interior.

a plurality of second apertures 24 (fig. 3) disposed between the side interior surface and the carrier layer in a spaced apart relationships ( aperture are divided not only by element 30 but also by elements 22, 44) 
Regarding claim 4.    (ORIGINAL) The aircraft galley cart bay of claim 1, wherein the at least one pattern includes one or more of a castellated pattern, a scalloped pattern, a sinusoidal pattern, a saw tooth pattern, a square wave pattern, and a combination of patterns (fig. 3).
Regarding claims 5 and 20.    (ORIGINAL) The aircraft galley cart bay of claim 1, wherein the plurality of apertures comprises:
at least one first aperture having a first size 36, fig. 3); and
at least one second aperture 24 (fig.3) having at least one second size different from the first size.
Regarding claim 12.    (CURRENTLY AMENDED) The aircraft galley cart bay of claim 1, wherein the at least one rubstrip assembly is removably attached to the [[second]] side interior surface via one or more mechanical provisions capable of securing the rubstrip assembly to the [[second]] side interior surface (via elements 44 (fig. 3).
Regarding claim 13.    (ORIGINAL) The aircraft galley cart bay of claim 12, wherein the one or more mechanical provisions includes at least one of a magnetic assembly and a removable bolt (fig. 3).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky 4,969,509 in view of Burd 9,359,078 and further in view of Heimann 3,308,738 and further in view of Donavich 4,884,496.
Merenski in view of Burd and Heimann teaches the invention as discussed above, but is not specific regarding at least one rail assembly. 
Donavich teaches:
Regarding claim 10.    (ORIGINAL) The aircraft galley cart bay of claim 1, further comprising:
at least one rail assembly 32 (figs 1-2) fixed to the second interior surface and including at least one rail 32, the rubstrip assembly 46 (fig. 1-2) removably and slidably mounted to the at least one rail (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Merenski in view of Burd and Heimann rub strip attachment with the Donovich rail assembly rubstrip attachment, because the substitution of one .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky 4,969,509 in view of Burd 9,359,078 and further in view of Heimann 3,308,738  and further in view of Applicant Admitted Prior art.
Merenski in view of Burd and Heimann teaches the invention as discussed above, but is not specific regarding the nonmetallic material. 
	Applicant’s Admitted Prior art teaches:
Regarding claim 11, wherein the at least one rubstrip assembly is fashioned of one or more nonmetallic materials (par. 0002, rubstrips made of plastic paterial).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastic for the rubstrip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (.See In reLeshin, 125 USPQ 416. S_eee also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Also MPEP 2144.07) 
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky 4,969,509 in view of Burd 9,359,078 and further in view of Heimann 3,308,738 and further in view of Tan 2017/0151358.
Merenski in view of Burd and Heimann teaches the invention as discussed above and further teaches a front door (see Marenski,fig. 1), but is silent regarding the door including at least one deflector. 

Regarding claim 14, a front door 3 (fig. 1)3 including at least one deflector 12 (fig. 2) configured to redirect airflow within the cart bay (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Merenski in view of Burd and Heimann invention modified with the Tan at least one door deflector in order to deflect recirculating air, and thus improve air circulation inside the housing. 
IN ADDITION OR ATERNATEVLLY Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky 4,969,509 in view of Burd 9,359,078 and further in view of Heimann 3,308,738 and further in view of Davis 8,127,948.
Merenski in view of Burd and Heimann teaches the invention as discussed above but is not specific regarding the cap having a chamfered structure or a beveled structure.
Davis teaches an end cap having a chamfered structure and a beveled structure (see element 230, fig. 2A)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Merenski in view of Burd and Heimann invention modified with the Davis cap chamfered edges in order to provide sloped end caps and thus prevent sharp edges in order to provide smoother entrance of the cart into the bay and prevent damage of the cart. 


Response to Arguments

Applicant's arguments filed 8/26/20 have been fully considered but they are not persuasive. 
In response to the argument Goldberg, the examiner noticed that the Goldberg was not applied in this rejection, and therefore all arguments regarding Goldberg are moot. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762
031321